Green and Wisner, JJ.
(dissenting). We respectfully dissent. Each of the three jurors challenged for cause by defendant revealed “knowledge or opinions reflecting a state of mind likely to preclude impartial service” (People v Johnson, 94 NY2d 600, 614; see, CPL 270.20 [1] [b]). Upon further questioning, the challenged jurors did not give “unequivocal assurance that they [could] set aside any bias and render an impartial verdict based on the evidence” (People v Johnson, supra, at 614). Therefore, Supreme Court erred in denying defendant’s challenges for cause and, because defendant exhausted his peremptory challenges prior to the completion of jury selection, reversal and a new trial are required (see, People v White, 275 AD2d 913, 914). (Appeal from Judgment of Supreme Court, Onondaga County, Hafner, Jr., J. — Murder, 2nd Degree.) Present — Pigott, Jr., P. J., Green, Wisner, Kehoe and Burns, JJ.